PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above entitled case, it is this 16th day of February, 1990
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Anne Arundel County be, and it is hereby, vacated and the case is remanded to the Circuit Court for Anne Arundel County for reconsideration in light of Motor Vehicle Administration v. Thomas Noble Mohler, III, No. 52 and Motor Vehicle Administration v. Kurt Dennis Tritaik, 318 Md. 219, 567 A.2d 929 (1989).